Affirmed and Memorandum Opinion filed March 31, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00688-CR
____________
 
JACYL SHIRA MARTIN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Court Cause No. 08-05086
 

 
MEMORANDUM
 OPINION
Appellant entered a plea of “guilty” to forgery.  On August
3, 2009, the trial court sentenced appellant to confinement in a state jail for
two years, probated for five years.  The State subsequently moved to revoke
appellant’s probation.  Appellant entered a plea of “not true” to the first
count in the motion and a plea of “true” to the second count.  After a hearing,
the trial court found both counts true.  On July 6, 2010, the trial court
sentenced appellant to confinement for two years in the State Jail Division of
the Texas Department of Criminal Justice.  Appellant filed a timely notice of
appeal.
Appellant’s appointed counsel filed a brief in which she
concludes that the appeal is wholly frivolous and without merit.  The brief
meets the requirement of Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel’s brief was delivered to appellant.  Appellant
was advised of the right to examine the appellate record and file a pro se
response.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. (Tex. Crim.
App. 1991).  As of this date, more than ninety days has passed since counsel’s
brief was filed, and appellant has not filed a pro se response.
We have carefully reviewed the record and counsel’s brief and
agree the appeal is wholly frivolous and without merit.  Further, we find no
reversible error in the record.  We are not to address the merits of each claim
raised in an Anders brief or a pro se response when we have determined
there are no arguable grounds for review.  See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005).
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Frost and Christopher. 
Do Not Publish — Tex. R. App. P. 47.2(b).